Title: General Orders, 26 September 1777
From: Washington, George
To: 



Head Quarters, Potsgrove [Pa.] Septr 26th 1777.
Princeton.Trenton. Bristol.


The troops are to be ready to march at nine O’clock this morning, with all baggage packed and men paraded—To march off by the left, in the order given the day before yesterday—All the tent waggons to go next in the rear of the troops, in the order in which the troops march, and then the rest of the waggons. The leading division (Greene’s) to beat a march and march, to be followed by the other troops in their order.
The Commander in Chief approves of the following sentences of a General Court Martial held the 25th instant, whereof Col. James Wood was president.
John Farndon of Col. Hartley’s regt charged with “Desertion to the enemy, and inlisting with them”—The Court are of opinion the prisoner is not guilty of inlisting with the enemy. The Court (upwards of two thirds agreeing) do sentence the prisoner, for the charge of desertion, to suffer death.
James Dilworth, of Col. Moylan’s light dragoons, charged with “Desertion, and attempting to go to the enemy”—Acquitted; and he is to be sent forthwith to join his regiment.
Daniel Applegate of the 1st New-Jersey regt charged with “Desertion and attempting to go to the enemy”—Acquitted—and he is forthwith to join his regiment.
The base and wicked practice of plundering the inhabitants, being still continued, (notwithstanding all former orders) & in some cases, in the most atrocious manner—The Commander in Chief requires, that the General Orders of the 4th instant, relative thereto, be solemnly read without delay, by the commanding officer of each regiment to his men—The punishment denounced in those orders, will certainly be inflicted on the offenders.
The General being informed, that many regiments have but one orderly book—he in some measure ceases to wonder, that orders are so little known, and so frequently disobeyed. Until each company can be furnished with an orderly book, the officers commanding regiments

are to see that their officers and men are clearly informed of every order which concerns them respectively, by reading or causing the same to be distinctly read to them—Should there be in future, a well grounded plea of ignorance of orders, the commanding officers of regts will consider themselves as answerable therefor.
